           Case 2:19-cv-03871-PBT Document 18 Filed 08/13/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                                    :
    MARSHALL DAVIS, et al.,                         :
                                                    :
                  Plaintiffs,                       :        CIVIL ACTION
                                                    :
                  v.                                :        NO. 19-3871
                                                    :
    SAFECO INSURANCE COMPANY                        :
    OF ILLINOIS,                                    :
                                                    :
                 Defendant.                         :

                                             ORDER

         AND NOW, this __13th__ day of August, 2021, upon consideration of Defendant’s

Motion for Summary Judgment (ECF No. 14), and Plaintiff’s Response in Opposition (ECF No.

15), IT IS HEREBY ORDERED AND DECREED that the Motion is GRANTED IN PART.

Defendant’s Motion for Summary Judgment is GRANTED as to Plaintiffs’ bad faith claims and

DENIED as to Plaintiffs’ statute of limitations claims. 1



                                                            BY THE COURT:

                                                            /s/ Petrese B. Tucker
                                                            ______________________________

                                                            Hon. Petrese B. Tucker, U.S.D.J.




1
    This Order accompanies the Court’s Memorandum Opinion dated August 13, 2021.
